                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

Albert, et al.                                               *
      Plaintiff,
                                                             *
      v.                                                               Case No. 8:20-cv-01936-PWG
                                                             *
Global Tel*Link Corp., et al.
      Defendant.                                             *

                                 MOTION FOR ADMISSION PRO HAC VICE

            I, Matthew K. Handley                        , am a member in good standing of the bar of this

Court. I am moving the admission of Rebecca P. Chang

to appear pro hac vice in this case as counsel for Plaintiffs                                                        .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission                 U.S. Court & Date of Admission
              New York Supreme Court - 1/19/2017                  Southern District of New York - 4/25/2017
              District of Columbia Court of Appeals - 10/2/2017   Eastern District of New York - 9/26/2017
                                                                  Northern District of New York - 5/27/2020

                                                                  District of Columbia - 2/5/2018

            3. During the twelve months immediately preceding this motion, the proposed admittee
                                                            1
               has been admitted pro hac vice in this Court _______ time(s).

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018)                                                                                          Page 1 of 2
            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.

            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

            9. We hereby certify under penalties of perjury that the foregoing statements are true
               and correct.


MOVANT                                                   PROPOSED ADMITTEE

/s/ Matthew K. Handley
Signature                                                Signature
Matthew K. Handley (#18636)                              Rebecca P. Chang
Printed name and bar number                              Printed name
Handley Farah & Anderson PLLC                            Handley Farah & Anderson PLLC
Office name                                              Office name

777 6th St, NW, 11th Fl., Washington, DC 20001           81 Prospect St., Brooklyn, NY 11201
Address                                                  Address
(202) 559-2411                                           (347) 480-1030
Telephone number                                         Telephone number
(844) 300-1952                                           (844) 300-1952
Fax Number                                               Fax Number
mhandley@hfajustice.com                                  rchang@hfajustice.com
Email Address                                            Email Address




PHVMotion (12/2018)                                                                             Page 2 of 2
